Title: From John Adams to Joseph Palmer, 20 February 1777
From: Adams, John
To: Palmer, Joseph


     
      Dr sir
      Baltimore Feb. 20. 1777
     
     Yesterday, I had the Pleasure of yours of Jany. 28. I am rejoiced to hear of the Measures taken by our state to raise their Battalions and to tax an hundred Thousand Pounds. Congress have been upon the subject of regulating the Prices of Labour and Provisions. I shall inclose you, what they have done.
     Are not these mere temporary Expedients and palliative Remedies. We must aim at a radical Cure.
     The success of our Cause appears to me to depend entirely, (under God,) on our Supporting the Credit of our Currency. This must be done at all Events but cannot be done long by regulating Prices. We must cease emitting. We must borrow. And We must import if possible a Fund of Gold and Silver to redeem the Bills as they become payable. Pray write me your Thoughts upon this subject. I wish I had Time to enlarge.
    